Exhibit 10.1

2011 AMENDMENT TO RADIANT SYSTEMS, INC.

AMENDED AND RESTATED 2005 LONG-TERM INCENTIVE PLAN

Approved by the Board of Directors on March 23, 2011

Radiant Systems, Inc., a Georgia corporation (the “Company”), hereby amends (the
“Amendment”) the Radiant Systems, Inc. Amended and Restated 2005 Long-Term
Incentive Plan, as amended (the “Plan”), originally effective April 25, 2005, as
set forth herein.

1.        Background Information.    The Company established the Plan effective
as of April 25, 2005, amended and restated the Plan effective as of July 14,
2008, amended the Plan effective May 29, 2009, amended the Plan effective as of
March 25, 2010, and amended the Plan effective as of March 23, 2011. Section 9.2
of the Plan provides that the board of directors of the Company may at any time
amend the Plan.

2.        Amendment to Article 1 – Definitions.    The following definition of
“Cause” shall be added:

“ ‘Cause’ means (i) the Participant’s conviction of a felony or misdemeanor
which involves moral turpitude or which has or can reasonably be expected to
have a material adverse effect on the Company, its business, reputation or
interests; (ii) a material breach of a fiduciary duty or responsibility to the
Company; or (iii) gross negligence or gross misconduct which results, or can
reasonably be expected to result, in material damage to the Company, its
business, reputation or interests.”

3.        Amendment to Article 1 – Definitions.    The definition of “Eligible
Employee” shall be deleted and replaced with the following in lieu thereof:

“ ‘Eligible Employee’ means any key employee of the Company or one of its
Subsidiaries.”

4.        Amendment to Article 1 – Definitions.    The definition of “Good
Reason” shall be added:

“ ‘Good Reason’ means, without the Participant’s consent, (i) a material
diminution in the Participant’s base compensation; (ii) a material diminution in
the Participant’s duties or responsibilities; or (iii) a material change in the
geographic location at which the Participant must perform services that is
greater than fifty (50) miles from the geographic location at which the
Participant previously performed such services. A material diminution in duties
and responsibilities would not be deemed to occur for purposes of clause
(ii) solely because the Participant did not retain the same title or continue to
work in the same business division, or because the Participant has a different
reporting relationship following a Change in Control, except as otherwise
provided in an individual Award Agreement. Good Reason shall not exist unless
the Participant notifies the Company in writing of the existence of the
applicable condition specified above no later than ninety (90) days after the
initial existence of any such condition, and the Company fails to remedy such
condition within thirty (30) days after receipt of such notice.”

5.        Amendment to Article 1 – Definitions.    The definition of “Qualifying
Performance Goals” shall be deleted and replaced with the following in lieu
thereof:



--------------------------------------------------------------------------------

“ ‘Qualifying Performance Goals’ shall mean any one or more of the following
predetermined performance criteria: earnings per share, economic value created,
market share (actual or targeted growth), net income (before or after taxes),
operating income, adjusted operating income (excluding amortization and
stock-based compensation expense), adjusted net income after capital charge,
return on assets (actual or targeted growth), return on capital (actual or
targeted growth), return on equity (actual or targeted growth), return on
investment (actual or targeted growth), revenue (actual or targeted growth),
cash flow, operating margin, share price, share price growth, total stockholder
return, earnings before interest, taxes, depreciation, and amortization
(EBITDA), earnings before interest and taxes (EBIT), costs, expense reduction or
expense management, overall sales growth, net operating profit, net operating
profit after tax, shareholder value added, economic profit, and strategic
business criteria consisting of one or more objectives based on meeting
specified market penetration goals, productivity measures, geographic business
expansion goals, cost targets, customer satisfaction or employee satisfaction
goals, goals relating to merger synergies, management of employment practices or
employee benefits, or supervision of litigation and information technology, and
goals relating to acquisitions or divestures of Subsidiaries and/or other
affiliates or joint ventures. Such performance criteria may be determined solely
by reference to the performance of the Company, a Subsidiary, or a division or
unit of either of the foregoing, or based on comparisons of any of the
performance measures relative to other companies. These criteria may have a
minimum performance standard below which no amount will be paid, a target
performance standard and a maximum performance standard above which no
additional payments will be made. In all cases, such measures will be on a
reported basis, adjusted at the Committee’s sole discretion, as permitted by the
terms of this Plan. All Qualifying Performance Goals shall be subject to the
requirement that the Committee certify that the Qualifying Performance Goal and
all other material terms of an Award have been met before any payment shall be
made.”

6.        Amendment to Section 2.3 – Shares Available under the Plan.    The
first paragraph of Section 2.3 shall be deleted and replaced with the following
in lieu thereof:

“Section 2.3 Shares Available under the Plan. Subject to the adjustments as set
forth in Section 2.6, the maximum number of shares of the Company’s common stock
that may be issued or delivered and as to which Awards may be granted under the
Plan shall be 5,900,000. The maximum number of share subject to Incentive Stock
Options, shares subject to Non-Qualified Stock Options, shares of Restricted
Stock, Performance Units, Phantom Stock or Stock Appreciation Rights that may be
granted to any one Employee in any calendar year shall not exceed 250,000. This
limit shall apply separately to each type of Award.”

7.        Amendment to Section 3.2 – Terms and Conditions of Stock Options and
Stock Appreciation Rights.     Paragraph (B) of Section 3.2 shall be deleted and
replaced with the following in lieu thereof:

“(B) The Option Price shall be payable in full to the Company in any one or more
of the following ways, as shall be determined by the Committee to be applicable
to, and as set forth in, any such Award:

(i) in cash; or

(ii) by tendering, either by actual delivery or by attestation, shares of
Company’s common stock (which have been owned by the Participant for more than
six months, which are free and clear of all liens and other encumbrances and
which are not subject to the restrictions set forth in Article 5) having an
aggregate Fair Market Value on the date of exercise of the Option equal to the
Option Price for the shares being purchased; or

(iii) by requesting that the Company withhold such number of shares of stock
then issuable upon exercise of the Option as shall have an aggregate Fair Market
Value equal to the Option Price for the shares being acquired upon exercise of
the Option; or



--------------------------------------------------------------------------------

(iv) provided that a public market for the Company’s stock exists, through a
“same day sale commitment from the Participant and a broker-dealer that is a
member of the National Association of Securities Dealers (an “NASD Dealer”)
whereby the Participant irrevocably elects to exercise the Option and sell a
portion of the shares so purchased to pay the purchase price (or a larger number
of the shares so purchased), and whereby the NASD Dealer irrevocably commits
upon receipt of such shares to forward the purchase price directly to the
Company (and any excess to the Participant); or

(v) by any combination of the foregoing; or

(vi) by such other method as may be determined by the Committee and set forth in
the applicable Award Agreement.

If the Option Price is paid in whole or in part in shares of the Company’s
common stock, any portion of the Option Price representing a fraction of a share
shall be paid in cash. The date of exercise of any Option shall be determined
under procedures established by the Committee, and the Option Price shall be
payable at such time or times as the Committee, in its discretion, shall
determine. No shares shall be issued or delivered upon exercise of an Option
until full payment of the Option Price has been made. When full payment of the
Option Price has been made and subject to the restrictions set forth in Article
5, the Participant shall be considered for all purposes to be the owner of the
shares with respect to which payment has been made.”

8.        Amendment to Section 8.1.    Section 8.1 shall be deleted in its
entirety and replaced with the following in lieu thereof:

“Section 8.1.

 

  (a)

On the occurrence, within one (1) year following a Change in Control Event as
defined in paragraph (b) of this Section 8.1, of (i) a Termination by the
Company, other than a Termination for Cause, or (ii) a Termination by the
Participant with Good Reason:

 

  (i)

any Stock Appreciation Rights and any Options awarded under the Plan, if not
previously exercisable and vested, shall become fully exercisable and vested;

 

  (ii)

the restrictions and deferral limitations applicable to any Restricted Stock
Award under the Plan shall lapse and such shares and awards shall be deemed
fully vested; and

 

  (iii)

the rights to receive any Performance Units under the Plan shall become fully
vested without regard to whether the applicable Participant thereafter
terminates his or her position with the Company prior to the end of the
applicable Performance Period.

 

  (b)

For purposes of paragraph (a) of this Section 8.1, a “Change in Control Event”
shall be as defined in Code §409A and Section IV.B of IRS Notice 2005-1 (as such
rules shall be amended and further explained from time to time). Those rules
generally provide as set forth below. In the event of any conflict between the
rules and the provisions set forth below, the rules shall govern.



--------------------------------------------------------------------------------

  (i)

Change in Ownership.        The acquisition by any individual, entity or group
(within the meaning of IRS Notice 2005-1, Q&A-12(b)) (a “Person”) of ownership
of stock of the Company that, together with stock held by such Person,
constitutes more than 50% of the total fair market value or total voting power
of the stock of the Company. However, if any Person is considered to own more
than 50% of the total fair market value or total voting power of the stock of
the company, the acquisition of additional stock by the same Person is not
considered to cause a change in ownership of the Company (or to cause a change
in the effective control of the Company. An increase in the percentage of stock
owned by any one Person as a result of a transaction in which the Company
acquires its stock in exchange for property will be treated as an acquisition of
stock for purposes of this paragraph. This paragraph applies only when there is
a transfer of stock of the Company (or issuance of stock of the Company) and
stock in the Company remains outstanding after the transaction.

 

  (ii)

Change in Effective Control.    (1) The acquisition by any individual, entity or
group (within the meaning of IRS Notice 2005-1, Q&A-13(d)) (a “Person”) during
the 12-month period ending on the date of the most recent acquisition by such
Person, of ownership of stock of the Company possessing 35% or more of the total
voting power of the stock of the Company; or (2) the replacement of a majority
of members of the Board during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Board prior to the date of the appointment or election, provided that for
purposes of this paragraph, the term Company shall be as defined in IRS Notice
2005-1, Q&A-11 and -13.

 

  (iii)

A change in effective control also may occur in any transaction in which either
of the two corporations involved in the transaction has a “Change in Ownership”
or “Change in Ownership of a Substantial Portion of the Company’s Assets.” If
any one Person is considered to effectively control the Company, the acquisition
of additional control of the Company by the same Person is not considered to
cause a change in the effective control of the Company (or to cause a “Change in
Ownership” of the Company within the meaning of paragraph (i) above.

 

  (iv)

Change in Ownership of a Substantial Portion of Assets.      The acquisition by
any individual, entity or group (within the meaning of IRS Notice 2005-1,
Q&A-14(c)) (a “Person”) during the 12-month period ending on the date of the
most recent acquisition by such Person, of assets from the Company that have a
total gross fair market value equal to or more than 40% of the total gross fair
market value of all of the assets of the Company immediately prior to such
acquisition(s). For this purpose, gross fair market value means the value of the
assets of the Company, or the value of the assets being disposed of, determined
without regard to any liabilities associated with such assets. No Change in
Control Event shall be deemed to have occurred in the event of a transfer to a
person or entity as described in IRS Notice 2005-1, Q&A-14(b).”

IN WITNESS WHEREOF, the Company has caused this Amendment to be duly executed on
this 8th day of June, 2011.

 

Radiant Systems, Inc.

By:

 

/s / Mark E. Haidet

 

    Mark E. Haidet

 

    Chief Financial Officer

 

    (Principal Financial and Accounting Officer)